DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 02/28/2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the base portion,” “the top portion” and “the slots of the base portion” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
NOTE: The drawing amendment submitted on 11/08/2021 fails to show the “slots of the base portion” and instead shows “engagement slots 254” formed in the valve body 210. The amended drawing fails to show the base portion, the top portion and the slots of the base portion of the valve plunger 220. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8 and 17 have each been amended to include new limitations that state that the valve plunger comprises a base portion that has slots that allow gas to flow through or around the valve via said slots. The flow of gas through or around the slots is only possible when the spring is in a relaxed state and said flow is prevented when the spring is in a compressed state as now claimed. 
The closest prior art of record is taught by Bredel (US 2011/0123377) and was discussed extensively in the previous office action. However, Bredel fails to disclose any slots formed in the base of the valve plunger. Addition of the slots to Bredel’s valve plunger (46) would be unnecessary and would result in operation that deviates from Bredel’s intended operation. 
Another similar valve is taught by Raines (US 5,228,646), wherein the valve plunger (50) comprises a slot (56) that allows fluid to flow around it. However, as seen in Raines Figure 5, the fluid flow is only allowed when the spring is in the compressed state. Raines also fails to disclose that the plunger base portion has a diameter greater than the internal passageway as now claimed. 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746